                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

LISA ROSSELLO,

      Plaintiff,
v.                                              Case No.: 8:20-cv-977-AAS

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
_________________________________________/

                                    ORDER

      The Commissioner of Social Security (Commissioner) moves to remand

this case for further action under sentence four of 42 U.S.C. § 405(g). (Doc. 23).

This request is unopposed. (Id. at p. 1).

      Accordingly, the decision of the Commissioner is reversed under

sentence four of 42 U.S.C. § 405(g) and remanded with these instructions:

      [T]he Appeals Council will forward the case to an administrative
      law judge (ALJ), who will be instructed to: 1) update the medical
      record; 2) give further consideration to whether Plaintiff has past
      relevant work and whether she can perform that work within the
      limitations of her residual functional capacity (RFC) consistent
      with agency policy; 3) if necessary, to hold a supplemental hearing
      and obtain supplemental evidence from a vocational expert; and 4)
      before relying on the vocational expert evidence, identify and
      resolve any conflicts in compliance with agency policy and Social
      Security Rulings 83-14 and 00-4p.


                                        1
      The Clerk of the Court is directed to enter judgment in favor of the

plaintiff and close the file.

      ORDERED in Tampa, Florida on May 24, 2021.




                                    2
